[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 99-1215

               IN RE: YAMIL H. KOURI-PEREZ,

                       Petitioner.

     PETITION FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO 

     [Hon. Jose Antonio Fuste, U.S. District Judge]

                         Before

                  Selya, Circuit Judge,
             Coffin, Senior Circuit Judge,
             and Cyr, Senior Circuit Judge.

 Benny Frankie Cerezo and Law Offices Benny Frankie Cerezo on
Petition for Writ of Mandamus for petitioner.

February 26, 1999

        Per Curiam.  Upon careful review of the petition for
mandamus and the urgent motion for stay, we are not persuaded
to grant the extraordinary writ.  Petitioner does not have a
"clear and indisputable" entitlement to relief, and we do not
find that equitable factors or risk of irreparable harm weigh
in his favor.  See In re Martinez-Catala, 129 F.3d 213, 217-18
(1st Cir. 1997).  
          Specifically, in the context of this mandamus review,
we cannot say that the judge was required to recuse.  We would
reach the same conclusion whether applying the standard of 28
U.S.C.  144 actually invoked by petitioner, or applying the
standards of 28 U.S.C.  455(a) and 455(b)(1) additionally
mentioned by the district court.  Taking petitioner's averments
as true, and considering any extrajudicial circumstances along
with the events of the instant case, still we cannot say that
petitioner made a clear and indisputable showing of personal
bias or prejudice, nor did he raise a reasonable question as to
the judge's impartiality.  
          The petition for writ of mandamus is denied.  The
motion for stay is moot.

                           -2-